Citation Nr: 1549121	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-09 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected left knee disability. 

2.  Entitlement to service connection for lumbar radiculopathy, to include as secondary to the Veteran's service-connected left knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral carpal tunnel syndrome.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before Board in August 2015.  A transcript of that hearing has been associated with the claims folder.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the bilateral shoulders, an increased rating for his left knee arthritis and left knee instability, as well as, entitlement to service connection for hemorrhoids as secondary to a colonoscopy performed at a VA facility, bilateral hips, and right leg have been raised by the record in a June 2013 VA Form 9 and April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During the August 2015 hearing, the Veteran reported that he had surgery on his wrists in 2013 at the Waco Sports Medical Clinic.  The Board notes that records of this surgery have not been associated with the claims file.  Therefore, the issue must be remanded to obtain the records and to have a post-surgery evaluation of the severity of his wrist disabilities.  

Regarding the claims of a low back disability and lumbar radiculopathy, the VA examiner in January 2012 noted no back disability.  He however proceeded to state that the Veteran's right leg radiculopathy may be proximately due to or the result of the claimed service-connected low back disability.  If the Veteran does not have a low back disability, the etiology of the radiculopathy is incorrect.  The Veteran should be afforded a new VA examination to determine if he has a low back disability, to include radiculopathy, that is causally or etiologically related to or aggravated by his service-connected left knee disability.  

As the Veteran's claims of service connection of the low back and increased rating of the bilateral wrists affect the disabilities considered under his TDIU claim, the Board finds that the remaining claims and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the surgical reports and any treatment records from Waco Sports Medical Clinic in Waco, Texas for carpal tunnel syndrome.  The RO must make two attempts to obtain these records, unless the first attempt demonstrates that further attempts would be futile.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran dated from February 2013 to the present.  All attempts to obtain such records should be documented in the claims file.  

3.  Schedule the Veteran for a VA examination.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any bilateral carpal tunnel symptoms in accordance with VA rating criteria.  The examiner should specifically note any limitation of motion of the wrist as well as any pain or neurological symptoms.  

The examiner should indicate the level of functional impairment due to the Veteran's service-connected disabilities and address the impact they have on the Veteran's ability to secure or follow a substantially gainful occupation. When addressing the functional impact the examiner should consider the Veteran's educational and work history, but should not address the Veteran's age or non-service connected disabilities.  

4.  Schedule the Veteran for a VA examination of the back.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any current low back disability to include any radiculopathy and respond to the following:  

For any current low back disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's low back disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected left knee disability.

The examiner should note that if the Veteran does not have a low back disability, his radiculopathy may not be caused by a low back disability. 

A complete rationale must be provided for any opinion offered.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completion of the above, review the expanded record and determine if the claims may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







